UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6701



UNITED STATES OF AMERICA,

                                              Plaintiff -   Appellee,

          versus


VINCENT LOUIS HAYNES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-231; CA-00-141-AM)


Submitted:   July 14, 2005                 Decided:   July 27, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Louis Haynes, Appellant Pro Se. Sonya LeGene Sacks, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vincent Louis Haynes appeals the district court’s order

denying his motion for reconsideration of its order denying Haynes’

motion for relief under 18 U.S.C. § 3582(c)(2) (2000).                    We have

reviewed the record and find no abuse of the district court’s

discretion in denying the motion for reconsideration.                      United

States   v.    Williams,     674     F.2d     310,   312    (4th   Cir.    1982).

Accordingly, we affirm the district court’s order denying Haynes’

motion for reconsideration. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court    and     argument     would   not    aid   the

decisional process.



                                                                          AFFIRMED




                                      - 2 -